                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                           5:18-CR-00452-FL


UNITED STATES OF AMERICA
      v.
LEONID ISAAKOVICH TEYF, et al.,


           ORDER GRANTING JOINT MOTION TO RELEASE FUNDS
      Before the Court is the Joint Motion to Release Funds, agreed to between the

U.S. Attorney's Office for the Eastern District of North Carolina ("EDNC") and Lank

Ventures LLC ("Lank") (collectively, the "Parties"). The Parties jointly move for the

release of seized property in Branch Bank and Trust account XXXXXX4304, as well

as reasonable conditions to protect access to the property and its use in later

proceedings.

      Having reviewed the Joint Motion, the terms of which are memorialized in the

Parties' Agreement (Ex. 1), the Parties' Joint Motion is GRANTED.

   Accordingly, IT IS HEREBY ORDERED THAT:

   1. The EDNC shall return funds in the amount of [USD 764,742.42] that was

      seized pursuant to the Warrant to Seize Property Subject to Forfeiture dated

      December 5, 2018, from BB&T account number XXXXXX4304 (the "BB&T

      Account"), upon a judicial finding of probable cause that said funds are subject

      to forfeiture to the United States pursuant to 18 U.S.C. § 981(c)(1)(A) and

      982(a)(1), and release these funds for the benefit of Lank for use in completion

      of the Wyndcrest Project (the "Released Funds").


                                                                                    1
2. The Released Funds shall be placed in the BB&T Account. Lank shall

   withdraw funds from the BB&T Account only to complete the Wyndcrest

   Project. Such completion includes, but is not limited to, (i) paying outstanding

   bills from contractors and other creditors, and (ii) reimbursing Lank's

   shareholders who have contributed funds to the Wyndcrest Project as a result

   of the seizure referenced in Paragraph 1.

3. Upon the sale of the Wyndcrest Project, the Parties agree that any proceeds

   from such sale will be placed in a separate escrow account (the "Escrow

   Account"). Such proceeds shall be released from the Escrow Account in

   accordance with a disbursement schedule to be agreed upon by the Parties. The

   EDNC     shall   not   unreasonably    withhold    consent     to   any   proposed

   disbursements from the Escrow Account.

4. A portion of the proceeds in the Escrow Account will include funds that are due

   to Polyakov and Teyf in their respective capacities as holders of equity interest

   in and to Lank. Such funds shall remain in the Escrow Account until the

   resolution of their respective criminal cases, or until such funds are directed to

   be released by the EDNC. In the event that forfeiture is ultimately ordered,

   such funds remaining in the Escrow Account shall be substituted for the

   directly forfeitable property, and shall also be available to satisfy an order

   forfeiting substitute assets pursuant to 21 U.S.C. § 853(p).

5. A portion of the proceeds in the Escrow Account will include funds of the

   principal loan amount owed to Teyf as evidenced by the Promissory Note,




                                                                                   2
     executed by Lank and payable to Teyf dated October 26, 2017. Such funds shall

     remain in the Escrow Account until the resolution of his criminal case, or until

     such funds are directed to be released by the EDNC.          In the event that

     forfeiture is ultimately ordered, such funds remaining in the Escrow Account

     shall be substituted for the directly forfeitable property, and shall also be

     available to satisfy an order forfeiting substitute assets pursuant to 21 U.S.C.

     § 853(p).



IT IS SO ORDERED.

Dated:      2/20/2019
           _____________                    _________________________________
                                            LOUISE W. FLANAGAN
                                            United States District Court Judge




                                                                                   3
